DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The drawing in Fig 3A and page 16-17 of the specification has the acoustic sensor as 330 with the markers as 340. This is contradicted by the specification at page 26 which has the markers as 330.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 10, and 19 are indefinite due to omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the meaning and relationship between the terms “virtual onset time”, “calibration manifold” and “marker locations”. The terms do not make clear where the metes and bounds of the claimed invention lie and what would constitute infringement.
The virtual onset time can involve calculating the travel time based on the obtained signal or it can involve the pre-stored calibration model or even calculation probability predictions based on the given information. Calibration manifold could mean anything from an instrument to preset data point regarding travel time between the sensors to a simulation. The marker locations could mean fiducial markers or reference points and there is no clear indication on how the marker or its location is related to the calibration. The terms do not make clear where the metes and bounds of the claimed invention lie and what would constitute infringement.
Regarding claims 5 and 14 the terms M number of marker locations and N number of acoustic sensors render the claim indefinite as it does not make clear to a person of ordinary skill in the art as to where the metes and bounds of the claimed invention lie and what would constitute infringement. Any number of sensors or marker locations would read on the claim.
Regarding claims 6 and 15 the term “cleansing” renders the claim indefinite as it does not make clear to a person of ordinary skill in the art as to where the metes and bounds of the claimed invention lie. The term can mean correction of model based on new time difference or it can mean removing the old data and replacing it with new data or it can mean performing any data manipulation based on pre-determined conditions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20100198528 A1) in view of Zoller "IEEE/RSJ International Conference on intelligent Robots and Systems" (2018).
Regarding claim 1, McCauley [Abstract; Figs 1-4] teaches obtaining audio signals from a plurality of acoustic sensors spaced apart along the robotic device[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identifying, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals];
identifying a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070];…..
 the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times]; 
determining scores for the marker locations based a standard deviation of elements in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location]; 
and estimating a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
McCauley, implies, but does not explicitly teach….. generating a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times]; 
Zoller teaches that….. generating a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations]; 
determining scores for the marker locations based a standard deviation of elements in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations]; 
and estimating a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm of Zoller to better identify points of contact.
Regarding claim 10, McCauley [Abstract; Figs 1-4] teaches a plurality of acoustic sensors spaced apart along the robotic device[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
a memory configured to store instructions[Abstract; Figs 5 and 6 has computer #508]; 
and a processor configured to execute the instructions to[Abstract has processor]:
obtain audio signals from plurality of acoustic sensors[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identify, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals];
identify a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070];…..
 the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times]; 
determine scores for the marker locations based a standard deviation of elements in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location]; 
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
McCauley, implies, but does not explicitly teach….. generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times]; 
Zoller teaches that….. generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations]; 
determine scores for the marker locations based a standard deviation of elements in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations]; 
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm of Zoller to better identify points of contact.
Regarding claim 19, McCauley [Abstract; Figs 1-4] teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a mobile device, cause the one or more processors to[Abstract has processors; Figs 5 and 6 has computer #508]:
 obtain audio signals from plurality of acoustic sensors[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identify, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals];
identify a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070];…..
 the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times]; 
determine scores for the marker locations based a standard deviation of elements in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location]; 
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
McCauley, implies, but does not explicitly teach….. generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times]; 
Zoller teaches that….. generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations]; 
determine scores for the marker locations based a standard deviation of elements in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations]; 
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm of Zoller to better identify points of contact.
Regarding claims 2 and 11, McCauley, as modified, teaches that wherein obtaining the audio signals from the plurality of acoustic sensors comprises filtering raw audio signals with a band stop filter if the robotic device is moving or passing the raw audio signals if the robotic device is static, and wherein a center frequency of the band stop filter corresponds to a fundamental frequency of a motor powering the robotic device.[0011, 0043, 0055; Claim 6 teach the use of filters to exclude resonant sound namely the motor in the case of the present invention]
Regarding claims 3, and 12, McCauley, as modified, teaches filtering the obtained audio signals to provide low pass audio signals and high pass audio signals for the obtained audio signals; and detecting the collision based on a low pass signal, from one obtained audio signal among the obtained audio signals, being above a first threshold, and a high pass signal from the one obtained audio signal, being above a second threshold. [0011, 0043, 0064, 0096; Claim 6 teach the use of low and high pass filters to filter signal meaning based on the filter settings there is a threshold]
Regarding claims 4, and 13, McCauley, as modified, teaches sequentially colliding an object with each marker location and obtaining onset times for the plurality of acoustic sensors; obtaining relative onset times for the collisions by subtracting a shortest onset time of each collision from each remaining onset time of the collision; and combining the relative onset times to generate the calibration manifold. [0068-0070 has wave propagation model based on travel time meaning the model is created using the object map and known travel times meaning there is a calibration model based on travel times]
Regarding claims 5, and 14, McCauley, as modified, does not explicitly teach wherein M corresponds to an amount of marker locations and N corresponds to an amount of acoustic sensors, and wherein the calibration manifold is an M x N dimension manifold.
Zoller teaches wherein M corresponds to an amount of marker locations and N corresponds to an amount of acoustic sensors, and wherein the calibration manifold is an M x N dimension manifold.[Abstract; Pages 6986-6991 teach use of one acoustic sensor and multiple marker locations such as tip, middle, base, left, right, etc as seen in Fig 5 and 8 and the use of an algorithm to use a microphone to identify various the contact locations]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley sensor with various locations in Zoller in order to cover multiple locations with few sensors in the calibration. Moreover, it would have been obvious to one having ordinary skill in the art to have modified have a number of markers and sensors for making a calibration manifold, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claims 6, and 15, McCauley, as modified, teaches obtaining onset time differences between adjacent acoustic sensors of the plurality of acoustic sensors; and cleansing the calibration manifold based on the onset time differences between adjacent acoustic sensors.[0046, 0059, 0066, 0099, teach correction of signal]
Regarding claims 7, and 16, McCauley, as modified, does not explicitly teach identifying a first peak in the strongest audio signal that is above a predetermined energy threshold, and wherein the predetermined energy threshold is 3x a standard deviation of the strongest audio signal.[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals and the use of filters in 0011, 0043, 0064, 0096 and Claim 6 teach the use of a threshold]
Moreover, it would have been obvious to one having ordinary skill in the art to have use a threshold of 3X a standard deviation of the strongest signal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. 
Regarding claims 8, 17, and 20, McCauley, implies but does not explicitly teach obtaining an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimating the location of the collision based on a position of a peak of the interpolation.[Though estimating location of an impact based on interpolation between calibrated locations would be known in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that obtaining an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimating the location of the collision based on a position of a peak of the interpolation.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm to estimate the location of the contact based on the peak. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 9, and 18, McCauley, implies but does not explicitly teach obtaining the interpolation of the highest scoring marker location and marker locations adjacent the highest scoring marker location comprises generating a quadratic fit curve for the highest scoring marker location and marker locations adjacent the highest scoring marker location.[Though estimating location of an impact based on interpolation between calibrated locations would be known in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that obtaining the interpolation of the highest scoring marker location and marker locations adjacent the highest scoring marker location comprises generating a quadratic fit curve for the highest scoring marker location and marker locations adjacent the highest scoring marker location.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm to estimate the location of the contact based on mathematical fit of the peak. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak using methods such as quadratic fit curves, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645